Case 1:19-cv-03649-PKC-PK Document 6 Filed 06/21/19 Page 1 of 6 PageID #: 18




                                                         19cv3649




 6/21/2019                                   /s/Priscilla Bowens
Case 1:19-cv-03649-PKC-PK Document 6 Filed 06/21/19 Page 2 of 6 PageID #: 19
Case 1:19-cv-03649-PKC-PK Document 6 Filed 06/21/19 Page 3 of 6 PageID #: 20




                                                           19cv3649




  6/21/2019                                    /s/Priscilla Bowens
Case 1:19-cv-03649-PKC-PK Document 6 Filed 06/21/19 Page 4 of 6 PageID #: 21
Case 1:19-cv-03649-PKC-PK Document 6 Filed 06/21/19 Page 5 of 6 PageID #: 22




                                                           19cv3649




  6/21/2019                                    /s/Priscilla Bowens
Case 1:19-cv-03649-PKC-PK Document 6 Filed 06/21/19 Page 6 of 6 PageID #: 23
